DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/15/2022. Claims 3, 6-8, 11, 14-16, and 19 were canceled in this amendment. Claims 1-2, 4-5, 9-10, 12-13, 17-18, and 20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
On pages 13-14 of the remarks, Applicant argues regarding the Somasundaram reference. In particular, Applicant’s argument is directed to Somasundaram being silent with respect to storing hash results in a cache, determining deduplication rates based on the hash results stored in the cache, and further updating the hash results stored in the cache.
The Examiner respectfully disagrees. FIG. 1 of Somasundaram depicts a host computing device 100 including memory 122. Memory 122 includes high-speed random access memory and also includes non-volatile memory, such as one or more magnetic disk storage devices, flash memory devices, or other non-volatile solid-state memory devices, para 0024. Data components are divided into multiple smaller subcomponents and hash values for the subcomponents are determined and maintained together with the subcomponents in multiple host computing devices, para 0030 and FIGS. 3A-3E. It is noted with emphasis that the claimed “cache” is a storage element for high-speed data access. It is not a CPU L1/L2/L3/LLC etc. cache, and the only attribute of the claimed cache is high-speed data access. Memory 122 of Somasundaram including high-speed random access fulfills the requirement of the claimed cache. 
On page 14 of the remarks, Applicant argues with respect to the Somasundaram reference indicating that the reference is silent with respect to sending or not sending hash query messages responsive to certain determinations. 
The Examiner respectfully submits that the Anglin reference was relied upon for these features previously recited in dependent claims 8 and 16.
In view of the foregoing remarks, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, 12-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram et al. US 2020/0183584 (“Somasundaram”) in view of Lu et al. US 2012/0030260 (“Lu”) and in further view of Anglin et al. US 2013/0054523 (“Anglin”).
As per independent claim 1, Somasundaram teaches A method for backing up data (A method for storing data in a plurality of storage nodes is disclosed, para 0004), comprising:
determining, for a data backup to be performed, a first deduplication rate related to a first target server and a second deduplication rate related to a second target server (The method includes identifying, with a data component, one or more subcomponents to be redistributed and identifying a set of target storage nodes, para 0004. With reference to FIG. 4C, with respect to data subcomponent 422A to be redistributed, source storage node 410A receives hash map matching ratios 423D, 423E, … 423N, representing the data deduplication levels for subcomponent 422A at target storage nodes 410D, 410E, … 410N, para 0069 and FIG. 4C. Storage nodes 410A, 410D, 410E, … 410N are associated with respective host computing devices 470A, 470D, 470E, … 470N, see FIGS. 4A-B and para 0029),
wherein determining that the first deduplication rate related to the first target server and the second deduplication rate related to the second target server comprises: dividing data in the data backup into a plurality of data chunks (Each subcomponent can be further divided to and stored as multiple data blocks. For example, subcomponent 322A can be divided to and stored as data blocks 332A, 332B, 332C, and so forth (collectively as data blocks 332), para 0034 and FIG. 3A);
obtaining a hash value of each data chunk in the plurality of data chunks to obtain a plurality of hash values (A hash entry is generated for each data block and a hash map containing multiple hash entries is generated for each subcomponent, para 0034 and FIG. 3A);
sending a hash query message to each of the first target server and the second target server to query which of the plurality of hash values exist on the first target server and the second target server (A distributed object manager (DOM) 450A can provide hash maps of subcomponents 422A and 422B to some or all target storage nodes 410D, 410E, …, 410N, para 0066 and FIGS. 4B-C),
wherein the sending the hash query message to the first target server and the second target server comprises: in response to both the first target server and the second target server completing garbage collection at a first time, sending the hash query message to each of the first target server and the second target server (The claim language “completing garbage collection” may be interpreted more broadly than what the specification describes. “In a hash-based system, a garbage collection (GC) function is usually used to recycle the storage space occupied by the expired backup data.” Para 0041 of the instant filed specification. Thus, the specification as filed describes garbage collection of expired backup data (i.e., remove or delete expired data) whereas the claimed invention requires simply garbage collection which is broader than the description in the specification. “For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01.II. Thus, the claimed feature “completing garbage collection” is herein interpreted to mean removing or deleting data to recycle storage space. Based on this interpretation of garbage collection, Somasundaram teaches that data is removed with respect to a data subcomponent 322A in one or more DOMs (distributed object managers) 350F, 350G, and 350H of respective one or more target storage nodes 210F, 210G, and 210H (see FIG. 3D). A data synchronization is performed between storage node 210A and the target storage nodes 210F, 210G, and 210H responsive to data being removed, para 0051 and FIG. 3D. When one or more target storage nodes removes a piece of data, data synchronization is performed. Thus, there is a determining step that one or more target storage nodes have removed a piece of data (i.e., performed garbage collection), because data synchronization is performed across all storage nodes. With reference to FIGS. 4B and 4C, for redistributing or duplicating subcomponents 422A and 422B, DOM 450A can obtain hash maps and provide the hash maps of subcomponents 422A and 422B to some or all target storage nodes, para 0066);
storing a hash query result from the first target server and the second target server in a cache (The distributed object manager (DOM) 450A can provide hash maps of subcomponents 422A and 422B to some or all target storage nodes 410D, 410E, …, 410N, para 0066 and FIGS. 4B-C. FIG. 1 depicts a host computing device 100 including memory 122. Memory 122 includes high-speed random access memory and also includes non-volatile memory, such as one or more magnetic disk storage devices, flash memory devices, or other non-volatile solid-state memory devices, para 0024. Data components are divided into multiple smaller subcomponents and hash values for the subcomponents are determined and maintained together with the subcomponents in multiple host computing devices, para 0030 and FIGS. 3A-3E), wherein the hash query result is received in response to the hash query message (The distributed object manager (DOM) 450A can provide hash maps of subcomponents 422A and 422B to some or all target storage nodes 410D, 410E, …, 410N, para 0066 and FIGS. 4B-C);
determining the first deduplication rate and the second deduplication rate based on the hash query result in the cache (After receiving the hash maps of subcomponents 422A and 422B, some or all of the target storage nodes 410D, 410E, . . . and 410N can determine one or more data structure matching ratios for each of the subcomponents 422A and 422B, para 0066. For example, as shown in FIG. 4C, target storage node 410D receives the hash map of subcomponent 422A from source storage node 410A. Target storage node 410D can obtain (e.g., using DOM 450D and/or LSOM 460D) hash maps of the subcomponents of all the data components stored in target storage node 410D. Target storage node 410D can then compare the hash map of subcomponent 422A received from source storage node 410A to the hash maps of subcomponents of all the data components stored in target storage node 410D, para 0067 and FIGS. 4B-C);
selecting a target server from the first target server and the second target server based on the first deduplication rate and the second deduplication rate (Based on the determinations of the highest data structure mapping ratios and the corresponding target storage nodes, source storage node 410A can determine a destination storage node for each data subcomponent. As illustrated in FIG. 4D, for example, source storage node 410A determines that the target storage node 410D is the destination storage node for data subcomponent 422B and determines that the target storage node 410E is the destination storage node for data subcomponent 422A, para 0070 and FIG. 4D), wherein selecting that the target server from the first target server and the second target server comprises: determining one or more data chunks in the data backup that need to be replicated to the selected target server (Based on the determinations of the highest data structure mapping ratios and the corresponding target storage nodes, source storage node 410A can determine a destination storage node for each data subcomponent. As illustrated in FIG. 4D, for example, source storage node 410A determines that the target storage node 410D is the destination storage node for data subcomponent 422B and determines that the target storage node 410E is the destination storage node for data subcomponent 422A, para 0070 and FIG. 4D);
updating, based on the determination, the hash query result corresponding to the one or more data chunks in the cache (Metadata associated with hash entries are updated based on comparison results, para 0054);
replicating a portion of the data in the data backup to the selected target server (Based on the determined destination storage nodes, source storage node 410A can redistribute subcomponents 422A and 422B to the destination storage nodes. For example, source storage node 410A can migrate subcomponent 422A to target storage node 410E (the destination storage node for subcomponent 422A). Likewise, source storage node 410A can migrate subcomponent 422B to storage node 410D (the destination storage node for subcomponent 422B). In some embodiments, only a portion of data blocks of a subcomponent are migrated from a source storage node to a destination storage node, para 0070 and FIG. 4D. Furthermore, data storage policies may include a fault tolerance policy that requires duplicates of a data component or subcomponents to be stored in different storage nodes associated with different fault domains for providing data redundancy, para 0063 and FIG. 48. Hence, portion of data is duplicated or replicated to a destination storage node).
Somasundaram discloses all of the claimed limitations from above, but does not explicitly teach “wherein completing the garbage collection at the first time comprises deleting existing data chunks, from respective storages of the first target server and the second target server, that are determined to be associated with backups of the first target server and the second target server that have expired before the first time” and “after replicating the portion of the data to the selected server: for a second data backup to be performed: in response to a first hash value of a first data chunk in the second data backup existing in the cache, not sending any hash query message for the first hash value to the first target server and the second target server” and “in response to a second hash value of a second data chunk in the second data backup missing in the cache, sending a hash query message for the second hash value to each of the first target server and the second target server”.
However, in an analogous art in the same field of endeavor, Lu teaches wherein completing the garbage collection at the first time comprises deleting existing data chunks, from respective storages of the first target server and the second target server, that are determined to be associated with backups of the first target server and the second target server that have expired before the first time (Each physical block 320 may be associated with a triple of (RC, ET, FRT). RC is the reference count due to de-duplication, ET is the expiration time of the physical block, and FRT is the first referral time of the physical block, para 0024 and FIG. 1. If RC drops to zero, the physical block is moved to a recycle list (RL). At garbage collection time, for each physical block in RL, ET for the physical block is checked. Those blocks that have expired are garbage collected, para 0026. Referring to FIG. 3, in step 340, each participating node may move those physical blocks having zero reference count to the recycle list RL and garbage collect those block having expired in the RL, para 0032 and FIG. 3).
Given the teaching of Lu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Somasundaram with “wherein completing the garbage collection at the first time comprises deleting existing data chunks, from respective storages of the first target server and the second target server, that are determined to be associated with backups of the first target server and the second target server that have expired before the first time”. The motivation would be that the method provides scalable and parallel garbage collection for incremental backups with de-duplication, para 0009 of Lu. 
Somasundaram in combination with Lu discloses all of the claimed limitations form above, but does not explicitly teach “after replicating the portion of the data to the selected server: for a second data backup to be performed: in response to a first hash value of a first data chunk in the second data backup existing in the cache, not sending any hash query message for the first hash value to the first target server and the second target server” and “in response to a second hash value of a second data chunk in the second data backup missing in the cache, sending a hash query message for the second hash value to each of the first target server and the second target server”.
However, in an analogous art in the same field of endeavor, Anglin teaches after replicating the portion of the data to the selected server: for a second data backup to be performed: in response to a first hash value of a first data chunk in the second data backup existing in the cache, not sending any hash query message for the first hash value to the first target server and the second target server (A source replication manager 6a may calculate a hash value of a data chunk. The source replication manager 6a communicates the hash for the data chunk to a deduplication manager 26 to determine whether the chunk has a matching hash. If the chunk has a matching hash, then the source replication manager 6a need not transfer a full copy of the chunk, para 0024); 
in response to a second hash value of a second data chunk in the second data backup missing in the cache, sending a hash query message for the second hash value to each of the first target server and the second target server (On the other hand, if the chunk has no matching hash, the deduplication manager 26 notifies the source replication manager 6a that the chunk is new, and the source replication manager 6a sends a full copy of the chunk to a target server 4b, para 0024).
Given the teaching of Anglin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Somasundaram and Lu with “after replicating the portion of the data to the selected server: for a second data backup to be performed: in response to a first hash value of a first data chunk in the second data backup existing in the cache, not sending any hash query message for the first hash value to the first target server and the second target server” and “in response to a second hash value of a second data chunk in the second data backup missing in the cache, sending a hash query message for the second hash value to each of the first target server and the second target server”. The motivation would be that the method and apparatus optimally utilizes transmission bandwidth, para 0020 of Anglin.
As per dependent claim 2, Somasundaram in combination with Lu and Anglin discloses the method of claim 1. Somasundaram teaches wherein selecting the target server from the first target server and the second target server comprises: selecting, from a plurality of target servers, a target server having a maximum degree of duplication with the data backup, wherein the plurality of target servers at least comprising the first target server and the second target server (The method includes identifying, with a data component, one or more subcomponents to be redistributed and identifying a set of target storage nodes, para 0004. With reference to FIG. 4C, with respect to subcomponent 422A to be redistributed, source storage node 410A receives hash map matching ratios 423D, 423E, … 423N, representing the data deduplication levels for subcomponent 422A at target storage nodes 410D, 410E, … 410N, para 0069 and FIG. 4C. For example, as illustrated in FIG. 4D, with respect to subcomponent 422A, source storage node 410A may determine (e.g., via DOM 450A) that the highest hash map matching ratio is 60%, which is a ratio provided by target storage node 410E. Similarly, with respect to subcomponent 422B, source storage node 410A may determine (e.g., via DOM 450A) that the highest hash map matching ratio is 70%, which is a ratio provided by target storage node 410D, para 0069. Based on the determinations of the highest data structure mapping ratios and the corresponding target storage nodes, source storage node 410A can determine (e.g., via DOM 450A) a destination storage node for each subcomponent, para 0070. Storage nodes 410A, 410D, 410E, … 410N are associated with respective host computing devices 470A, 470D, 470E, … 470N, see FIGS. 4A-B and para 0029).
As per dependent claim 4, Somasundaram in combination with Lu and Anglin discloses the method of claim 1. Somasundaram teaches wherein: determining the first deduplication rate and the second deduplication rate comprises determining the first deduplication rate and the second deduplication rate at the first time; and replicating the portion of data in the data backup to the selected target server comprises replicating the portion of data in the data backup to the selected target server at a second time, the first time being a predetermined time before the second time (Prior to duplication or replication of data subcomponents, the hash maps are utilized to determine the level of deduplication, paras 0066-0069).
As per dependent claim 5, Somasundaram in combination with Lu and Anglin discloses the method of claim 4. Somasundaram teaches wherein the sending the hash query message to the first target server and the second target server further comprises: setting, by the first target server and the second target server, a hash value corresponding to a data chunk that is not garbage collected at the second time as a valid hash value upon replication (The target storage nodes 410D, 410E, …, 410N can determine one or more data structures matching ratios for each of the subcomponents 422A and 422B, para 0066 and FIGS. 4B-C).
As per claims 9-10 and 12-13 these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5. For processor and memory see FIG. 1A of Somasundaram.
As per claims 17-18 and 20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4. For computer program product on a non-transitory computer readable medium, see para 0085 of Somasundaram.


Conclusion
	Another reference (Vincent US 9,298,723) pertinent to the claimed invention, but not specifically relied upon in the art rejection, was considered by the Examiner. The reference discloses caching hash values related to data deduplication. See the entire disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132